10/17/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0041


                             No. DA 22-041


STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

JAMES MICHAEL PARKER,

            Defendant and Appellant.



             ORDER GRANTING EXTENSION OF TIME



     Upon consideration of Appellant’s motion for extension of time,

there being no objection from the State, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 27, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                October 17 2022